DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-6 directed to an invention non-elected without traverse.  Accordingly, claims 4-6 have been cancelled.

Allowable Subject Matter
Claims 1-3 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 3 recite, among other features, that the connector plate is attached (configured to be attached) to an attachment portion formed obliquely to a particular edge of the cell that forms one side of the approximately rectangular outer shape, wherein the oblique attachment portion forms a gap between the attachment portion and a through hole of the cell. 
JP 201-209231 is the closest prior art to the claims.  JP ‘231 teaches an attachment portion (30) on a surface (“particular edge”) of the fuel cell, and a connector plate (24) attached to the connector portion (Fig. 7).  However, JP ‘231 does not teach that the attachment portion is formed obliquely to a particular edge of the cell, because the attachment portion is square-shaped .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
May 5, 2021